DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ZORAIDA SEPULVEDA,
                             Appellant,

                                    v.

                              JAIME RIVERA,
                                 Appellee.

                               No. 4D20-39

                          [January 21, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Maxine Chessman, Judge; L.T. Case No. 50-2003-DR-
007465-XXXX-MB.

   Craig A. Boudreau of Boudreau Law, West Palm Beach, for appellant.

  Gina M. Szapucki and Caryn A. Stevens of Ward, Damon, Posner,
Pheterson & Bleau, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.